Opinion issued October 30, 2006









     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00969-CV




IN RE WILLIAM E. FERGUSON, 
TIMBEROOF ROOFING CO., INC. AND TRC SERVICES, INC.





Original Proceeding on Petition for Writ of Mandamus





MEMORANDUM  OPINION

          Relators filed a petition for writ of mandamus complaining of Judge Gary
Michael Block’s
 October 25, 2006 order assigning Cause Number 781521 to the
Presiding Judge of the 129th Judicial District Court of Harris County, Texas “for all
purposes—including but not limited to—any hearings and trials of this cause.”
          We deny the petition for writ of mandamus.
          We deny the emergency motion for temporary relief.

PER CURIAM

Panel consists of Justices Taft, Keyes, and Hanks